Case: 15-13855        Date Filed: 01/18/2017       Page: 1 of 2


                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT
                               ________________________

                                     No. 15-13855
                                 Non-Argument Calendar
                               ________________________

                           D.C. Docket No. 0:15-cv-60480-JIC


HEATHER ANDREWS MCGEE,
LAKETHA D. WILSON,

                                                                         Plaintiffs-Appellants,

                                             versus

BANK OF AMERICA, N.A.,

                                                                         Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                      (January 18, 2017)

Before MARCUS and WILLIAM PRYOR, Circuit Judges, and DAVIS, ∗ District
Judge.

PER CURIAM:
∗
 Honorable Brian J. Davis, United States District Judge for the Middle District of Florida, sitting
by designation.
               Case: 15-13855     Date Filed: 01/18/2017   Page: 2 of 2


      The issue in this appeal is whether the extended charge that Bank of

America assesses on its deposit accounts constitutes “interest” for purposes of the

National Bank Act, 12 U.S.C. §§ 85–86. The plaintiffs concede that, under our

decision in Video Trax, Inc. v. Nationsbank, N.A., 205 F.3d 1358 (11th Cir. 2000),

the extended charge is not interest. The plaintiffs brought this appeal because they

want to petition the en banc Court to overrule Video Trax, a petition they are free

to file within 21 days of our opinion, see 11th Cir. R. 35-2. The plaintiffs also

argue that the district court should have allowed them to proceed to discovery

before dismissing their complaint, but that argument fails because their complaint

fails to state a claim as a matter of law.

      We AFFIRM the dismissal of the complaint. We DENY AS MOOT the

appellants’ motion to dismiss the appeal.




                                             2